Mr. Justice Clayton
delivered the opinion of the court.
This was a bill filed to set aside a judgment at law, obtained against the complainant by the respondent, and to get a new trial. The ground alledged for the relief was fra'ud on the part of the plaintiff at law, by which he recovered a judgment, when, in fact, the complainant owed him nothing. The fraud was alledged to consist in this : that the plaintiff at law had told ■complainant that he had dismissed his suit, for which reason he paid no farther attention to it, and a judgment by default had thus been rendered against him. The plaintiff at law had after-wards died. 'The allegations are all denied in the answer of the administrator, and reasons given why the respondent believes them to be untrue.
There is no evidence which directly supports the bill. One witness states that Merryman in his life, told him that he either had or would dismiss the suit, and go to New Orleans to attach the cotton of Land. The witnesses áll prove that the money was due to the plaintiff, either from the defendant or his father; the only controversy was, which of the two was the debtor ?
The jurisdiction of equity to grant a new trial at law, on a case in which the judgment was obtained by fraud, is undoubted. But in such case the complainant must clearly establish the existence of the fraud, and according to many of the decisions must show that he has himself been guilty of no laches, and that he has done everything thát could reasonably be re■quired of him to obtain relief at law. That the complainant should have taken a bare statement of his adversary, as to the *612dismission, of the suit—should have made no inquiry to ascertain its truth, and retained no evidence to establish that the statement was made, seems to show great negligence upon his own part. But to give no. weight to this circumstance, there is no proof that the plaintiff at law ever made the statement which is alledged to the complainant. The only witness on the subject speaks of a conversation, which, for anything that appears, was never made known to the complainant before the judgment was rendered, and even he leaves it doubtful, whether it was anything more than an expression of intention to dismiss the suit at an after period, and resort to a more summary remedy. It would certainly very much impair the sanctity of judgments, and the faith we repose in them, if they could be set aside upon testimony so inconclusive as this.
For the reason that the complainant has not sustained his case by proof, the decree of the court below, dismissing the bill, .is affirmed.